--------------------------------------------------------------------------------

Exhibit 10.42
 
TERMINATION OF CONSULTING AGREEMENT AND GENERAL RELEASE


This Termination of Consulting Agreement and General Release (“Agreement”) is
being entered into on the date listed on the signature page hereof by and
between Paul Mackenzie (“Mackenzie”) and Integral Technologies, Inc.
(“Company”). As used herein, Mackenzie and Company are referred to jointly as
“Parties” or individually as a “Party.”


WHEREAS, Mackenzie has served as a consultant of the Company pursuant to the
terms of that Consulting and Confidentiality Agreement (the “Consulting
Agreement”) dated June 1, 2011;


WHEREAS, the Parties desire to set forth their understandings and mutual
agreements with respect to the mutual termination of the Consulting Agreement,
Mackenzie’ benefits and obligations following the termination of the Consulting
Agreement, and all other matters between them.


NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and intending to be legally bound hereby, the Parties agree as
follows:


Section 1. Termination of Consulting Agreement


The Consulting Agreement and Mackenzie’s independent contractor relationship
with the Company are hereby terminated effective January 2, 2014 (the
“Termination Date”). Mackenzie acknowledges receipt of compensation and benefits
provided in the Consulting Agreement and will be entitled to retain all
compensation previously received. All compensation that is owed to Mackenzie
through the Termination Date shall be payable in accordance with Section 2 of
this Agreement


Section 2. Compensation and Benefits Upon Separation


(a) Payment for Amounts Owed under the Consulting Agreement. As of the date
hereof, the Parties agree and acknowledge that on October 1, 2013, the Parties
entered into a promissory note with respect to an aggregate of $215,000 which
was due and payable under the Consulting Agreement (the “Note”) and such note
shall remain in full force and effect after the execution of this Agreement. As
of the Termination Date, the Parties acknowledge and agree that in addition to
the Note, the total amount owed to Mackenzie by the Company under the Consulting
Agreement is equal to $77,500 (the “Owed Amount”). The Parties further
acknowledge and agree that payment of the Owed Amount by the Company to
Mackenzie will consist of: (i) twenty-two thousand five hundred dollars and zero
cents ($22,500.00), fifteen thousand of which shall be due and payable within
fourteen (14) days after the date of this Agreement, and the remaining seven
thousand five hundred dollars and zero cents ($7,500.00) due and payable on the
one month anniversary of the date of this Agreement and (ii) fifty-five thousand
dollars and zero cents ($55,000.00) (the “Share Amount”) evidenced by 203,704
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share,
which was determined by dividing the Share Amount by $0.27, the closing price of
the Company’s common stock on January 2, 2014. The issuance of the Shares will
be made within seven (7) days after the execution of this Agreement by both
Parties.
1

--------------------------------------------------------------------------------

(b) Issuance of Company Stock . Concurrently with the execution of this
Agreement, Mackenzie will receive and one million (1,000,000) shares of the
Company’s common stock pursuant to the consultant agreement. The issuance of the
Shares will be made within seven (7) days after the execution of this Agreement
by both Parties.


(c) No Other Payments. Except as described in this Section 2, Mackenzie
acknowledges and agrees that he is not entitled to any other compensation,
severance, benefits or other payments in connection with his engagement by, or
employment or positions with, Company or the termination thereof.


Section 3. Complete General Release of Claims


In consideration of the delivery of the payments and other benefits described in
Section 2 of this Agreement, and other good and valuable consideration,
Mackenzie unconditionally and irrevocably discharges and releases the Released
Parties (as defined below), jointly and severally, of and from all claims,
causes of action, suits, charges, debts, dues, sums of money, attorneys’ fees
and costs, accounts, bills, covenants, contracts, torts, agreements, expenses,
wages, compensation, promises, damages, judgments, rights, demands, or otherwise
(“Claims”), known or unknown, in law or equity, accrued or unaccrued, contingent
or noncontingent, arising at any time up to and including the date Mackenzie
executes this Agreement, whether or not capable of proof as of the effective
date of this Agreement, whether common law or statutory, whether or not now
recognized, that Mackenzie or anyone claiming by, through, or under him
(including without limitation his heirs, executors, personal representatives,
administrators, assigns, and spouse(s)) in any way might have, or could have,
against any of the Released Parties. The Claims enumerated above (“Released
Claims”) shall include without limitation, and only by way of example:



(i) all Claims arising from or relating to Mackenzie’ employment or positions
with, or engagement by, any of the Released Parties, or the termination thereof;




(ii) all Claims arising from or relating to any acquisition, ownership, or
disposition of common stock or warrants to purchase common stock of the Company;




(iii) all Claims of employment discrimination or harassment based upon any
protected characteristic (such as age, race, color, sex, national origin,
religion, and disability/handicap status) arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, any State
or Washington Employment Discrimination Law, and any other similar federal,
state or local laws;




(iv) any and all Claims arising under the Employee Retirement Income Security
Act of 1974, as amended, or any benefit plan, policy or program established by
the Company;




(v) any and all Claims under any federal, state or local law relating to the
payment of wages or other compensation or the hours of work;

2

--------------------------------------------------------------------------------

(vi) any and all Claims under the Sarbanes-Oxley Act or Washington Whistleblower
Statute;




(vii) any and all Claims for any compensation in any form whatsoever from the
Company (other than as provided in this Agreement), including but not limited to
any Claims for wages, bonuses, commissions, equity, vacation pay or other
similar remuneration;




(viii) any and all Claims arising under any contract or agreement, whether
written or oral, between the Parties relating to any subject;




(ix) any and all Claims arising under the common law of any jurisdiction,
including, but not limited to, all claims for breach of contract, defamation,
interference with contractual/prospective economic advantage, invasion of
privacy, promissory estoppel, negligence, breach of the covenant of good faith
and fair dealing, fraud, emotional distress, and wrongful discharge/termination;
and




(x) any and all Claims in any jurisdiction growing out of any legal
restrictions, expressed or implied, on the Company’s right to terminate or
control the employment of its employees.



It is the intention of the Parties that the language relating to the description
of Claims in this Section shall be given the broadest possible interpretation
permitted by law.


As used herein, “Released Parties” shall mean (1) Company; (2) all direct and
indirect parents, subsidiaries, affiliates, units, divisions, predecessors, and
successors of Company (hereinafter “affiliated entity” or “affiliated
entities”); (3) Company’s and any affiliated entity’s past and current
employees, officers, directors, partners, agents, owners, shareholders,
attorneys, heirs, successors, assigns, predecessors, and legal representatives,
in their individual and official capacities; (4) Company’s and any affiliated
entity’s insurers; (5) Company’s and any affiliated entity’s past and present
employee benefit plans, as well as the administrators, fiduciaries, affiliates,
insurers, and otherwise of all such employee benefit plans; and (6) all other
persons, corporations, or other entities who/that might be claimed to be jointly
or severally liable with any of the persons or entities named above and with
respect to any of the “Claims” or “Released Claims” (as defined above).


Notwithstanding any provision of this Agreement to the contrary, Mackenzie does
not hereby waive or relinquish any rights that he may have under the Company’s
Articles of Incorporation, as amended, the Company’s bylaws, as amended, or any
state law in which the Company is incorporated for the indemnification of
officers and/or directors as of the effective date of this Agreement.


Section 4. Covenant Not to Sue


Mackenzie agrees and covenants not to file, initiate, or join any lawsuit
(either individually, with others, or as part of a class), in any forum,
pleading, raising, or asserting any Claim(s) barred or released by Section 3 of
this Agreement. If he does so, and the action is found to be barred in whole or
in part by this Agreement, Mackenzie agrees to pay the attorneys’ fees and
costs, or the proportions thereof, incurred by the applicable Released Party in
defending against those Claims that are found to be barred by Section 3 of this
Agreement.
3

--------------------------------------------------------------------------------

Section 5. Acknowledgments


Mackenzie acknowledges that he is entering into this Agreement freely and
voluntarily and without reliance on any promises not expressly contained herein,
and that this Agreement shall not be deemed void or voidable by his claims of
duress, deception, mistake of fact, or otherwise. Nor shall the principle of
construction that all ambiguities are to be construed against the drafter be
employed in the interpretation of this Agreement. Rather, it is agreed that this
Agreement should not be construed for or against any party.


Section 6. Restrictive Covenants


(a) Protection of Confidential Information. Mackenzie understands and
acknowledges that during Mackenzie’ relationship with Company, Mackenzie had
been and was making use of, acquiring and/or adding to Company’s Confidential
Information (as defined below). In order to protect the Confidential
Information, Mackenzie will not at any time after the date hereof, in any way
utilize or disclose any of the Confidential Information, whether for Mackenzie’
own benefit or the benefit of any person or entity except the Company. The term
“Confidential Information” shall mean any information that is confidential and
proprietary to the Company, or of others that do business with Company that
Company has received or may receive, including but not limited to the following
general categories: (i) trade secrets; (ii) lists and other information about
current and prospective customers; (iii) plans or strategies for sales,
marketing, business development, or system build-out; (iv) sales and account
records; (v) prices or pricing strategy or information; (vi) current and
proposed advertising and promotional programs; (vii) engineering and technical
data; (viii) methods, systems, techniques, procedures, designs, formulae,
inventions and know-how; (ix) personnel information; (x) legal advice and
strategies; and (xi) other information of a similar nature not known or made
available to the public (other than by breach of this Agreement). Confidential
Information includes any such information that Mackenzie prepared or created
during his employment, engagement or position with the Company, as well as such
information that has been or may be created or prepared by others. This promise
of confidentiality is in addition to any common law or statutory rights of the
Company to prevent disclosure of its trade secrets and/or confidential
information.


(b) Non-Disparagement. Neither Company nor any person acting on its behalf shall
disparage or cause to be disparaged, whether directly or indirectly, Mackenzie
in any forum or through any medium of communication. Neither Mackenzie nor any
person acting on his behalf shall disparage or cause to be disparaged, whether
directly or indirectly, any of the Released Parties (as previously defined) in
any forum or through any medium of communication. Mackenzie further agrees not
to initiate any contact with or respond to any inquiry by the press or other
media regarding any of the Released Parties.


(c) Acknowledgements. Mackenzie acknowledges and agrees that the restrictions
set forth in this Section 6 of this Agreement are critical and necessary to
protect Company’s legitimate business interests (including the protection of its
Confidential Information); are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration. Mackenzie also
acknowledges and agrees that Company would be irreparably damaged if Mackenzie
were to breach the covenants set forth in this Section 6, and in the event that
Mackenzie breaches any of the provisions in this Section 6, Company will be
entitled to injunctive relief, in addition to any other damages to which it may
be entitled, as well as the costs and reasonable attorneys’ fees it incurs in
enforcing its rights under this section. Mackenzie further acknowledges that any
breach or claimed breach of the provisions set forth in this Agreement will not
be a defense to enforcement of the restrictions set forth in this Section 6.
4

--------------------------------------------------------------------------------

(d) Severability; Modification By Court. Each word, phrase, sentence, paragraph
or provision (each a “Provision”) of this Section 6 is severable. If any
Provision of this Section 6 is invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining Provisions of this Agreement. If any Provision is deemed invalid or
unenforceable for any reason, it is the Parties’ intention that such covenants
be equitably reformed, stricken or modified to the extent necessary to render
them valid and enforceable in all respects. In the event that the time period
and/or geographic scope referenced above is deemed unreasonable, overbroad, or
otherwise invalid, it is the Parties’ intention that the enforcing court reduce
or modify the time period and/or geographic scope to the extent necessary to
render such covenants reasonable, valid, and enforceable in all respects.


Section 7. Return of Company Property


Mackenzie agrees to immediately return to Company, and not retain, all of its
property, including documents, data, and equipment (and any copies thereof) of
any nature and in whatever medium.


Section 8. Obligations Following Termination


 Mackenzie agrees that, following the Termination Date, he will cooperate fully
with Company upon request in all matters relating to the completion of his
pending work on behalf of Company and the orderly transition of such work to
such other employees as Company may designate. Mackenzie further agrees that
following the Termination Date he will cooperate fully with Company upon request
as to any and all claims, controversies, disputes, or complaints of which he has
any knowledge or that may relate to him or his work with Company, unless he is
an adverse party. Company will reimburse Mackenzie for any reasonable
out-of-pocket expenses incurred pursuant to his duties under this Section 8.
Such cooperation includes but is not limited to providing Company with all
information known to him related to such claims, controversies, disputes, or
complaints and appearing and giving testimony in any forum.


Section 9. Confidentiality of Agreement; No Admission


Mackenzie hereby agrees that the background and negotiations of this Agreement
are strictly confidential, and Mackenzie will not disclose, directly or
indirectly, any information concerning them to any third party, with the
exception of his spouse, financial advisors, or legal advisors, provided that
each such third party agrees to keep such information confidential and not
disclose it to others. Nothing in this Agreement constitutes or should be
construed to constitute an admission or evidence of any dispute, liability or
fault or wrongdoing between or on the part of any Party.
5

--------------------------------------------------------------------------------

Section 10. Notice


Any notice, request, or other communication required or permitted to be
delivered under this Agreement must be in writing and will be considered
received as of the date delivered if delivered in person, on the next business
day if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid. If to Mackenzie, the notice, request, or other communication
must be addressed and sent to Mackenzie at his most recent residential address
as then on file with the Company. If to the Company, the notice, request, or
other communication must be addressed to Integral Technologies, Inc., 805 W.
Orchard Drive, Suite 7, Bellingham, Washington 98225, Attn: Doug Bathauer, or to
such other address as the Company furnishes to Mackenzie in accordance with this
Section.


Section 11. Governing Law; Arbitration


This Agreement shall be governed by the laws of the State of New York,
irrespective of the principles of conflicts of law applicable therein. The
Parties agree to submit to binding arbitration before the American Arbitration
Association all claims arising out of or relating to this Agreement. This
arbitration shall take place in New York, New York under the then prevailing
rules of the American Arbitration Association. If the American Arbitration
Association withholds its arbitration services for any reason, then the
arbitration will instead be conducted by a bona fide neutral arbitration service
provider selected by Company. The arbitrator’s fees shall be split equally
between Company and Mackenzie unless the parties agree otherwise. Except as
otherwise provided herein, Company and Mackenzie shall each be responsible for
paying their own attorneys’ fees and all other costs they incur related to any
arbitration proceeding. The arbitrator’s decision will be final and binding in
accordance with the Federal Arbitration Act. Except as otherwise provided
herein, the arbitrator will not have the right to modify or change any of the
terms of this Agreement. Notwithstanding anything to the contrary, claims under
Section 6 of this Agreement need not be submitted to arbitration and may be
filed in any court of competent jurisdiction in Louisiana.


Section 12. Inurement and Assignment


This Agreement shall inure to the benefit of, and be binding upon, the Parties’
heirs, executors, assigns, successors, and legal representatives. Company, but
not Mackenzie, shall have the right to assign its rights under this Agreement.


Section 13. Waiver


The waiver by Company or Mackenzie of a breach of any provision of this
Agreement by another Party shall not operate or be construed as a waiver of any
subsequent breach.
6

--------------------------------------------------------------------------------

Section 14. Severability


If any provision of this Agreement is adjudged to be invalid for whatever
reason, such invalidity shall not affect any other clause of this Agreement, and
such clauses shall remain in full force and effect.


Section 15. Entire Agreement; Prior Agreements; Amendment


This Agreement contains the entire agreement of the Parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements, oral or written. This Agreement may not be changed, altered, or
otherwise amended except by mutual agreement in writing signed by the Parties.


Section 16. Section and Paragraph Headings


The section and paragraph headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.


THE UNDERSIGNED, INTENDING TO BE LEGALLY BOUND BY THE FOREGOING TERMS, HEREBY
APPLY THEIR SIGNATURES VOLUNTARILY AND WITH FULL UNDERSTANDING OF THE TERMS OF
THIS AGREEMENT AND EXECUTE THIS AGREEMENT AS OF THE DATES SET FORTH BELOW.


 
/Paul Mackenzie/
 
Paul Mackenzie
 
Date: 03/20/2014
 
 
 
 
INTEGRAL TECHNOLOGIES, INC.
 
 
 
 
By:
/Doug Bathauer/
 
Name: 
Doug Bathauer
 
Title:
Chief Executive Officer
 
Date:
03/20/2014



7

--------------------------------------------------------------------------------